UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 COMMISSION FILE NUMBER: 333-153402 AMBICOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2964607 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 500 Alder Drive.Milpitas, CA 95035 (408) 321-0822 (Address of principal executive offices) (408) 321-0822 (Registrant’s Telephone Number, Including Area Code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yeso No x Aggregate market value of common stock held by non-affiliates of the Registrant as of January 31, 2011: $5,780,000.As of December 14, 2011, the registrant had 6,935,000 shares of common stock, par value $0.008 per share, issued and outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION 23 ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. (REMOVED AND RESERVED) 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Page Condensed Consolidated Balance Sheets as of October 31, 2011 (Unaudited) and July 31, 2011 (Audited) 4 Condensed Consolidated Statements of Operations for the Three Months Ended October 31, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended October 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements for the Three Months Ended October 31, 2011 and 2010 (Unaudited) 7 3 Table of Contents AMBICOM HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS October31, July31, ASSETS (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $7,073 and $9,329 as of October 31, 2011, and July 31, 2011, respectively Inventory, net of reserve balances of $36,712 and $37,814 as of October 31, 2011, and July 31, 2011, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Deposit Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - other Deferred revenue Line of credit payable - Notes payable - current portion Total current liabilities Notes payable, net of current Total liabilities Commitment and contingency (Note 10) Stockholders’ equity: Common stock, $0.008 par value; 125,000,000 shares authorized; 6,935,000 and 6,572,181 shares issued and outstanding at October 31, 2011 and July 31, 2011, respectively Preferred stock, Series A, $0.001 per share; 9,400,000 shares authorized; 9,400,000 and 9,400,000 shares issued and outstanding at October 31, 2011 and July 31, 2011, respectively Preferred stock, Series B, $0.008 per share 325,000 shares authorized; 262,500 and 325,000 shares issued and outstanding at October 31, 2011 and July 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents AMBICOM HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October 31, Sales $ $ Cost of sales Gross profits Operating Expenses Depreciation Professional fees Selling and general expenses Total operating expenses Income (loss) from operations ) Other income (expense) Other income and expense, net Interest expense, net ) ) Net other income (expense) ) Total income (loss) before income taxes ) Income taxes - - Net income (loss) $ ) $ Net income (loss) per share- basic $ ) $ Net income (loss) per share- diluted $ ) $ Weighted average shares outstanding — basic Weighted average shares outstanding — diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents AMBICOM HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED OCTOBER 31, (Unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Net income items not affecting cash: Depreciation and amortization Stock-based compensation Issuance of stock to investment firm - Reduction in bad debt reserve ) ) Increase (reduction) in reserve for inventory loss ) Decrease / (Increase) in operating assets: Accounts receivable Inventory ) Other receivables - Prepaid expense ) Increase / (Decrease) in operating liabilities: Accounts payable - trade Accrued payable - other ) Unearned revenue - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from line of credit ) Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of quarter $ $ Supplemental information: Income taxes paid $ - $ Interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents AMBICOM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) NOTE 1 – Organization and Principal Activities AmbiCom Holdings, Inc. (“AmbiCom Holdings” or the ‘Company”) was incorporated as Med Control, Inc. (“Med Control”) under the laws of the State of Nevada on July 1, 2008.Med Control was a development stage enterprise until January 15, 2010.All of Med Control’s activities prior to January 15, 2010 related to its organization, initial funding and share issuances.On January 15, 2010, Med Control Inc. changed its name to AmbiCom Holdings, Inc. On January 15, 2010, Med Control, Inc. (the “Registrant”) authorized its Articles of Incorporation (the “Amendment”) to change its name to AmbiCom Holdings, Inc., to increase the number of its authorized shares of capital stock from 75,000,000 to 1,050,000,000 shares of which 1,000,000,000 were designated common stock and 50,000,000 were designated preferred stock, par value $0.001 per share (the “Preferred Stock”) and to effect a forward-split such that 131.2335958 shares of Common Stock were issued for every 1 share of Common Stock issued and outstanding immediately prior to filing of the amendment (the “Forward Split”). On January 15, 2010, the Company acquired AmbiCom Acquisition Corp. a privately owned Nevada corporation (“AmbiCom”), pursuant to an Agreement and Plan of Share Exchange (the “Exchange”).AmbiCom was organized under the laws of the State of Nevada on July 29, 2008.AmbiCom is a holding company whose operating company, AmbiCom, Inc., is a designer and developer of wireless products focusing on the wireless medical industry.AmbiCom’ s wireless modules and devices are based on its innovative application software and Wi-Fi or Bluetooth technologies. Pursuant to the terms of the Exchange, the Company acquired AmbiCom from the AmbiCom equity holders in exchange for an aggregate of 20,000,000 newly issued shares of Common Stock,2,600,000 shares of Series B Preferred Stock, an option to purchase 5,500,000 shares of Common Stock and 2,350,000 shares of Series A Preferred Stock at the purchase price of $.01 per share,and warrants to purchase 500,000 shares of Common Stock at the exercise price of $0.50 per share (collectively, the “Exchange Shares”).As a result of the Exchange, the AmbiCom equity holders surrendered all of their issued and outstanding capital stock of AmbiCom in consideration for the Exchange Shares and AmbiCom became a wholly-owned subsidiary of the Company. Simultaneously upon the Closing, the Company closed an offering (the “Offering”) of its Common Stock at a price of $0.40 per share for an aggregate of 1,250,000 shares of Common Stock for aggregate offering price of $500,000. In addition, contemporaneously with the Closing, the Company and our former principal stockholder, Ms. Kato, split-off its wholly owned subsidiary, MCI Acquisition Corp., a newly-formed Nevada corporation (“MCAC”), whereby the Company assigned all of its previous operating assets to MCAC in consideration for the assumption of all of the Company’s liabilities to Ms. Kato, who is currently the principal shareholder of MCI and the retirement and cancellation of Ms. Kato’s 6,000,000 shares of Common Stock pursuant to the terms and conditions of a split-off agreement by and among the Company, Ms. Kato, and MCAC (the “Split-Off Agreement”). Following the issuance of the Exchange Shares and the retirement of Ms. Kato’s shares pursuant to the Split-Off Agreement, the former stockholders of AmbiCom and/or their designees now beneficially own approximately fifty-five percent (55%) of the total outstanding shares of Common Stock, and after giving effect to the conversion of the Series B in accordance with their respective terms (and the satisfaction of certain conditions to the conversion of such shares) seventy-six percent (76%) of the total outstanding shares of Common Stock on a fully-diluted basis. 7 Table of Contents Details of the Company’s subsidiaries as of October 31, 2011 are as follows: Name Place and Date of Establishment/Incorporation Relationships Principal Activities E-Care USA, Inc. Nevada March 15, 2011 Wholly-ownedsubsidiary of AmbiComHoldings, Inc. Designer and developer of wireless home medical devices AmbiCom Technology, Inc. Nevada May 17, 2010 Wholly-owned subsidiary of AmbiComHoldings, Inc. Planned acquisition company Inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 – Basis of Presentation The accompanying consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and accounting principles generally accepted in the United States for financial information.The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements. Actual results could differ from those estimates. Significant estimates made in preparing the financial statements include revenue recognition and costs of revenue, inventory valuations, long-lived and intangible asset valuations and loss contingencies. In the opinion of management, the financial statements include all adjustments (which are of a normal and recurring nature) necessary for the fair presentation of the results of the periods presented. For financial accounting purposes, the acquisition was a reverse acquisition of the Company by AmbiCom, under the purchase method of accounting, and was treated as a recapitalization with AmbiCom as the acquirer.Upon consummation of the Exchange, the Company adopted the business plan of AmbiCom.Accordingly, the consolidated statements of operations include the results of operations of AmbiCom and its subsidiaries from August 1, 2011 and 2010, and the results of operations of Med Control from the acquisition date through October 31, 2011. NOTE 3 – Summary of Significant Accounting Policies The summary of significant accounting policies is presented to assist in understanding the Company’s financial statements.These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. a) Description of Business - The Company is a leading designer and developer of wireless technologies which emphasize wireless medical and other wireless products. b) Segment Information - The Company follows ASC Topic 280, “Disclosures about Segments of an Enterprise and Related Information.” Topic 280 requires that a company report financial and descriptive information about its reportable operating segments. Operating segments are components of an enterprise for which separate financial information is available and is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company’s chief operating decision maker currently evaluates the Company’s operations from a number of different operational perspectives including but not limited to a client by client basis. The Company derives all significant revenues from a single reportable operating segment of business. Accordingly, the Company does not report more than one segment; nevertheless, management evaluates, at least annually, whether the Company continues to have one single reportable segment. c) Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates, and the differences may be material to the financial statements. Estimates are used primarily in determining the depreciable lives of fixed assets, and inventory valuation. In addition, estimates form the basis for the reserves for sales allowances, accounts receivable and inventory.Various assumptions go into the determination of these estimates. The process of determining significant estimates requires consideration of factors such as historical experience and current and expected economic conditions. 8 Table of Contents d) Cash and Cash Equivalents - The Company considers all highly liquid investments and time deposits with original maturities of three months or less when purchased to be cash equivalents. All cash and cash equivalents are maintained with nationally recognized financial institutions. e) Allowance for Doubtful Accounts - An allowance for doubtful accounts is computed based on the Company’s historical experience and management’s analysis of possible bad debts.Accounts receivable are shown net of an allowance for doubtful accounts of $7,073 as of October 31, 2011 and $9,329 as of July 31, 2011, respectively. f) Inventories - Inventories are stated at the lower of cost or market on an average basis. Inventory reserves are recorded for damaged, obsolete, excess and slow-moving inventory. Market value of inventory is estimated based on the impact of market trends, an evaluation of economic conditions and the value of current orders relating to the future sales of this type of inventory.As of October 31, 2011 and July 31, 2011, the value of the inventory reserve was $36,712 and $37,814, respectively. g)Income Taxes - The Company accounts for income taxes pursuant to the FASB ASC Topic 740, "Accounting for Uncertainty in Income Taxes", (“Topic 740”). Topic 740 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with generally accepted accounting principles.The calculation of the Company's tax provision involves the application of complex tax rules and regulations within multiple jurisdictions. The Company's tax liabilities include estimates for all income-related taxes that the Company believes are probable and that can be reasonably estimated. To the extent that the Company’s estimates are understated, additional charges to the provision for income taxes would be recorded in the period in which the Company determines such understatement. If the Company's income tax estimates are overstated, income tax benefits will be recognized when realized.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Topic 740 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. h) Revenue Recognition - The majority of the Company's product revenues are recognized upon shipment or delivery and acceptance of products by customers, when pervasive evidence of a sales arrangement exists, the price is fixed or determinable, the title has transferred and collection of resulting receivables is reasonably assured.For merchandise products, the Company recognizes revenue upon shipment of products, when title is passed and the amount collectible can reasonably be determined.All amounts billed to a customer related to shipping and handling are classified as revenue, while all costs incurred by the Company for shipping and handling are classified as selling expenses. i) Research and Development Costs - Research and development costs are expensed as incurred. j) Stock-Based Compensation - The Company adopted ASC Topic 718 “Share-Based Payment”. As permitted, the Company elected to adopt disclosure-only provisions of ASC 718 in accordance with generally accepted accounting principles. Under the provisions of Topic ASC 718, compensation expense is recognized based on the fair value of options on the grant date. k) Fair Value of Financial Instruments - ASC Topic 820, “Fair Value Measurements”, requires disclosure of the level within the fair value hierarchy in which fair value measurements in their entirety fall, segregating fair value measurements using quoted prices in active markets for identical assets or liabilities (Level 1), significant other observable inputs (Level 2), and significant unobservable inputs (Level 3). The Company's financial instruments consist of cash and cash equivalents, short-term trade receivables and payables at October 31. 9 Table of Contents Fair Value of Financial Instruments The following table presents the carrying amounts and estimated fair values of the Company’s financial instruments at: October 31, 2011 July 31, 2011 Carrying amount Fair value Carrying amount Fair value Financial assets: Cash and cash equivalents Accounts receivable Financial liabilities: Accounts payable and accrued liabilities Line of credit 0 0 Notes payable The fair values of the financial instruments shown in the above table represent the amounts that would be received when those assets are sold or that would be paid when those liabilities are transferred in an orderly transaction between market participants at the measurement date.Those fair value measurements maximize the use of observable inputs. However, in situations where there is little, if any, market activity for the asset or liability at the measurement date, the fair value measurement reflects the Company’s own judgments about the assumptions that market participants would use in pricing the asset or liability. Those judgments are developed by the Company based on the best information available in the circumstances, including expected cash flows and appropriately risk-adjusted discount rates, available observable and unobservable inputs. The Company uses the following methods and assumptions in estimating the fair value disclosures for financial instruments: Cash equivalents The carrying amount reported in the balance sheets of cash equivalents approximate fair value because of the relatively short time to maturity. Accounts receivable The carrying amount reported in the balance sheets of accounts receivable approximate fair value because of the relatively short time to maturity. Accounts payable and accrued liabilities The carrying amount reported in the balance sheets of accrued payable and accrued liabilities approximate fair value because of the relatively short time to maturity. Line of credit The carrying amount reported in the balance sheets of due to related party approximate fair value because of the relatively short time to maturity. Notes payable The fair value of the Company’s notes payable are measured using quoted offer-side prices when quoted market prices are available.If quoted market prices are not available, the fair value is determined by discounting the future cash flows of each instrument at rates that reflect rates currently observed in publicly traded debt markets for debt of similar terms to companies with comparable credit risk. For long-term debt measurements, where there are no rates currently observable in publicly traded debt markets of similar terms with comparable credit, the Company uses market interest rates and adjusts that rate for all necessary risks, including its own credit risk. 10 Table of Contents Fair Value Hierarchy The following table presents the placement in the fair value hierarchy of assets and liabilities that are measured at fair value on a recurring basis at : Fair value measurements at reporting date using October31, 2011 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Notes payable Fair value measurements at reporting date using July31, 2011 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Notes payable l) Translation of Foreign Currency - The Company accounts for its foreign operations in accordance with ASC Topic 830, “Foreign Currency Translation”. For the branch, non-monetary balance sheet items and related income statements items are translated at historical exchange rates, while monetary balance sheet items are translated at current exchange rates. Income statement items, other than monetary, are translated at the weighted average exchange rate during the year. Deferred taxes are not provided on translation gains and losses where the Company expects earnings of a foreign branch to be permanently reinvested. m) Concentration - Financial instruments which potentially subject the Company to concentrations of credit risk are primarily accounts receivable. The Company performs ongoing credit evaluations of its customers’ financial condition. If the collection of the receivable becomes doubtful, the Company establishes a reserve in an amount determined appropriate for the perceived risk.The Company maintains its cash accounts at commercial banks. From time to time, cash balances maintained in such banks may exceed the insured amount by the Federal Deposit Insurance Corporation (FDIC). As of October 31, 2011 and July 31, 2011, management does not believe they are exposed to any significant risk on their cash balances.The Company’s products are primarily sold to global medical device companies. These customers can be significantly affected by changes in economic, competitive or other factors. The Company makes substantial sales to a relatively few, large customers, where company is seeking to capture more business from other targeted medical device companies. Two customers accounted for $14,020 (68%) and $3,249 (16%) of receivables at October 31, 2011 while four customers accounted for $57,800 (39%), $40,579 (27%), $35,430 (24%) and $23,559 (16%) as of July 31, 2011, respectively. Two customers accounted for $91,921 (62%) and $26,328 (18%) of revenue for the three months ended October 31 2011 and $574,000 (61%) and $101,266 (11%) of revenue for the three months ended October 31 2010, respectively. 11 Table of Contents Three vendors accounted for $15,000 (29%), $10,000 (20%) and $9,975 (19%) of accounts payable as of October 31, 2011 and two vendors accounted for $25,000 (53%) and $10,018 (21%) as of July 31, 2011, respectively. Two vendors accounted for $39,000 (80%) and $10,000 (20%) of the purchases for the three months ended October 31, 2011, and three vendors accounted for $389,903 (77%), $59,400 (12%) and $52,650 (10%) of the purchases for the three months ended October 31, 2010, respectively. RECENT ACCOUNTING PRONOUNCEMENTS In October 2009, the FASB issued guidance on multiple-deliverable arrangements to address how to separate deliverables and how to measure and allocate arrangement consideration.This guidance requires vendors to develop the best estimate of selling price for each deliverable and allocate the arrangement consideration using this selling price. This guidance also expands the disclosure requirements to include both quantitative and qualitative information. This guidance is effective for fiscal years beginning after June 15, 2010.The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In January 2010, the FASB issued guidance that expands the interim and annual disclosure requirements of fair value measurements, including the information about movement of assets between level 1 and 2 of the three-tier fair value hierarchy established under its fair value measurement guidance. This guidance also requires separate disclosure for each of purchases, sales, issuance, and settlements in the reconciliation for fair value measurements using significant unobservable inputs, level 3. Except for the detailed disclosure in the level 3 reconciliation, which is effective for the fiscal years beginning after December 15, 2010, all the other disclosures under this guidance are effective for the fiscal years beginning after December 15, 2009.The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In February 2010, the FASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements,” which addresses both the interaction of the requirements of Topic 855, Subsequent Events, with the SEC’s reporting requirements and the intended breadth of the reissuance disclosures provision related to subsequent events.Specifically, the amendments state that SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements.The standard was effective immediately upon issuance.The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In April 2010, the FASB issued ASU 2010-13 “Compensation-Stock Compensation (Topic 718) Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades” (ASU 2010-13). Topic 718 is amended to clarify that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades shall not be considered to contain a market, performance, or service condition. Therefore, such an award is not to be classified as a liability if it otherwise qualifies as equity classification. The amendments in this standard are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The guidance should be applied by recording a cumulative-effect adjustment to the opening balance of retained earnings for all outstanding awards as of the beginning of the fiscal year in which the amendments are initially applied.The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In December 2010, the FASB issued ASU 2010-29, “Business Combinations (ASC Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations – a consensus of the FASB Emerging Issues Task Force”.This ASU clarifies existing disclosure requirements for public entities with business combinations that occur in the current reporting period.The ASU stipulates that if an entity is presenting comparative financial statements, revenue and earnings of the combined entity should be disclosed as though the business combinations that occurred during the current year had occurred as of the beginning of the comparative prior annual reporting period.The ASU also expands the supplemental pro forma disclosures required by ASC Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.This guidance is effective prospectively for business combinations with acquisition dates on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.Early adoption is permitted.The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. 12 Table of Contents Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. NOTE 4 – Liquidity and Shareholders’ Equity Cash and cash equivalents were $203,063 and $524,512 at October 31, 2011 and July 31, 2011, respectively.Our working capital was $69,183 and $347,358 at October 31, 2011 and July 31, 2011, respectively. Preferred Stock The Company's Amended Articles of Incorporation authorize the issuance of 50,000,000 shares of Preferred Stock, par value $0.001 per share, subject to any limitations prescribed by law, without further vote or action by the stockholders, and to issue, from time to time, shares, of preferred stock in one or more series. Each such series of Preferred Stock shall have such number of shares, designations, preferences, voting powers, qualifications, and special or relative rights or privileges as shall be determined by the Company's board of directors, which may include, among others, dividend rights, voting rights, liquidation preferences, conversion rights and preemptive rights. Series A Convertible Preferred Stock The Company has authorized a total of 9,400,000 shares of Series A Convertible Preferred Stock (the “Series A”).The Series A is convertible at any time into shares of the Company’s common stock at the conversion rate of one share of Common Stock per each share of Series A converted.The Series A is treated on an “as converted” basis for both voting and liquidation rights. There are currently 9,400,000 shares of Series A issued and outstanding.In June 2011, an amendment was filed with the Secretary of State of Nevada whereby the conversion price of Series A would remain unchanged in event of stock split, stock dividend on the common stock, a reclassification of the common stock or distribution to holders of common stock.If the Company reports net income in two of the following four years following the Exchange, the Series A shall be convertible into Common Stock at the conversion rate of two shares of Common Stock per each share of Series A converted. Series B Convertible Preferred Stock The Company has authorized a total of 2,600,000 shares of 6% Series B Convertible, Redeemable Preferred Stock (the “Series B”). The Series B accrues annual dividends at the rate of 6% per year in shares of Common Stock at the dividend conversion rate of $1.00.The Series B, together with any unpaid dividends, is convertible at any time into shares of the Company’s common stock at the conversion rate of one share of Common Stock per each share of Series B converted.Following the second anniversary of the Exchange, the Series B, together with any unpaid dividends, shall be convertible into Common Stock at the conversion price of forty cents ($0.40) or seventy percent (70%) of the daily volume weighted average price of the Common Stock for the twenty trading days immediately prior to the conversion.The Series B is redeemable by the Company, at any time prior to December 31, 2015, in cash at the redemption rate of $1.00 per share of Series B plus any accrued and unpaid dividends.On December 31, 2015, all outstanding shares of Series B shall be redeemed by the Company at a per share redemption price equal to $1.00 per share of Series B plus an amount of Common Stock equal to the amount of the accrued and unpaid dividend thereon.The Series B has a liquidation preference of $2,600,000 and ranks prior to the Series A and the Common Stock.The Series B votes on an “as converted” basis.On October 19, 2011, the Company effectuated a reverse 1 for 8 stock split to reduce the authorized shares to 325,000 shares of Preferred Stock B, $0.008 par value per share. There are presently 9.4 million shares of Series A Preferred Stock and 262,500 shares of Series B Preferred Stock outstanding. Warrants As of October 31, 2011, there were warrants outstanding to purchase 62,500 shares of Common Stock at the exercise price of $1.60. 13 Table of Contents Options As of the Exchange date, there were fully vested options outstanding to purchase 5,500,000 shares of Common Stock and 2,350,000 shares of Series A Preferred Stock, both at a purchase price of $0.01 per share as well as 7,050,000 shares of Series A Preferred Stock as part of the Exchange.On April 27, 2010 the Board granted a non cash bonus to Mr. Kenneth Cheng of $55,000 upon receipt of which, all 5,500,000 options for Common Stock were exercised.On July 20, 2011, Mr. Kenneth Cheng exercised all 2,350,000 options for Series A Preferred Stock.On June 1, 2011, all 7,050,000 shares for Series A Preferred Stock were issued to Mr. John Hwang as part of the Exchange agreement. As of October 31, 2011 and July 31, 2011, there were no options issued or outstanding. 2010 Equity Incentive Plan On January 15, 2010, our Board and Stockholders approved and adopted the 2010 Equity Incentive Plan (the “2010 Plan”). A copy of the 2010 Plan was attached as Exhibit 10.4 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on January 22, 2010. The 2010 Plan is intended to promote the interests of the Company by attracting and retaining exceptional employees, consultants, directors, officers and independent contractors (collectively referred to as the “Participants”), and enabling such Participants to participate in the long-term growth and financial success of the Company. Under the 2010 Plan, the Company may grant stock options, which are intended to qualify as “incentive stock options” under Section 422 of the Internal Revenue Code of 1986, as amended (the “Incentive Stock Options”), non-qualified stock options (the “Nonqualified Stock Options”), stock appreciation rights (“SARs”) and restricted stock awards (the “Restricted Stock Awards”), which are restricted shares of Common Stock (the Incentive Stock Options, the Nonqualified Stock Options, the SARs and the Restricted Stock Awards are collectively referred to as “Incentive Awards”). Incentive Awards may be granted pursuant to the 2010 Plan for 10 years from the Effective Date. From time to time, the Company may issue Incentive Awards pursuant to the 2010 Plan.Each of the awards will be evidenced by and issued under a written agreement. In accordance with the rules of the plan, the exercise price of options granted shall be not less than 110% of the average of the closing price for the 30 days preceding the grant date. The Board reserved a total of 284,722 shares of our Common Stock for issuance under the 2010 Plan. If an incentive award granted under the 2010 Plan expires, terminates, is unexercised or is forfeited, or if any shares are surrendered to us in connection with an incentive award, the shares subject to such award and the surrendered shares will become available for further awards under the Plan. The number of shares subject to the 2010 Plan, any number of shares subject to any numerical limit in the 2010 Plan, and the number of shares and terms of any Incentive Award may be adjusted in the event of any change in our outstanding Common Stock by reason of any stock dividend, spin-off, stock split, reverse stock split, recapitalization, reclassification, merger, consolidation, liquidation, business combination or exchange of shares, or similar transaction. On September 1, 2010, 105,000 options were granted to eight employees at an exercise price of $0.20 per share.Using the Black-Scholes option pricing model with the following assumptions: risk-free interest rate of 1.79%; volatility of 40%; expected life of 10 years; and, all option grants without payment of dividends, the Company recognized a non-cash stock compensation charge of $2,859 for the three months ended October 31, 2011.At October 31, 2011, 179,722 options remain available for future grant under the Plan. For the year ended July 31, 2010, based on the fair value of Common Stock and Series A Preferred Stock options granted during the year, the Company recognized stock option expense of $41,861.The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: risk-free interest rate of 1.79%; volatility of 70%; expected life of 4 years; and, all option grants without payment of dividends. 14 Table of Contents As of October 31, 2011, no options were issued or outstanding under the terms of the 2010 Plan. Common Stock On April 30, 2010, the Company amended and restated its Articles of Incorporation to authorize the issuance of up to 1,000,000,000 shares of common stock, $0.001 par value per share. On September 8, 2011, FINRA approved a one-for-eight reverse split of the Company’s common shares. On October 19, 2011, the Company effectuated a one-for-eight reverse split of its shares, effective September 8, 2011. The reverse decreased the total authorized, issued and outstanding common shares and Series B Preferred Convertible Stock by the same one-for-eight ratio as well as amended the par value per share from $0.001 to $0.008.The total authorized common shares decreased from 1,000,000,000 to 125,000,000. After the reverse split, there were 6,935,000 and 6,572,181 shares outstanding as of October 31, 2011 and July 31, 2011, respectively. NOTE 5 – Related Party Transactions and Gain on Settlement Shareholder The Company did not have notes payable to related parties as of October 31, 2011 and July 31, 2011, respectively. Litigation settlement The Company had an ongoing litigation over accounts receivable and payable with Ambeon Corporation, a related party by virtue of common ownership. The dispute started in 2004 and was settled in favor of the Company under the Shih Lin District Court of Taiwan on August 20, 2008. The Company agreed to pay a sum of $560,000 and the remaining disputed payable balances were decreased in favor of the Company, and settlement income of $843,572 was realized in year 2008. As of October 31, 2011, the Company has paid $460,000 towards the settlement.The remaining minimum payments due under the settlement are as follows: Year Ending July 31: Total $ NOTE 6 – Property and Equipment Property and equipment are stated at cost. Depreciation is calculated using the straight-line method over the following estimated useful lives of the assets: furniture and fixtures –seven years; machinery and equipment –five years; software – five years; leasehold improvements – the life of the current facility lease. Major additions and betterments are capitalized and repairs and maintenance are charged to operations in the period incurred.Depreciation expense for the three months ended October 31, 2011 and 2010 was $1,792 and $1,102, respectively. October31, 2011 July31, 2011 Furniture and fixture $ $ Machinery and equipment Software Leasehold Improvements Accumulated depreciation ) ) Property and equipment, net $ $ 15 Table of Contents NOTE 7 – Revolving Line of Credit On May 9, 2011, the Company completed negotiations to renew and expand its secured line of bank credit for up to one million three hundred thousand dollars and extend the line by one year to July 2012. Advances under the credit line will be secured with substantially all of the Company’s assets, be subject to interest at 1% above the Wall Street Journal prime rate index, and be subject to the following restrictive covenants: (i) the current ratio shall not be less than 1.2 times; (ii) the debt to tangible net worth ratio shall not exceed 2.5 times; and (iii) the quarterly EBITDA shall not be less than $30,000 on a rolling four quarter basis.At July 31, 2011, the company was in violation of the restrictive covenant pertaining to a minimum quarterly EBITDA of not less than $30,000.The lender issued forbearance for the violation of the restrictive covenant.The credit line will expire on July 14, 2012.At October 31, 2011, the Company did not have any balance outstanding under this credit line. The Company incurred interest expense of $3,093 and $5,611 during the three months ended October 31, 2011, and 2010, respectively. NOTE 8 – Notes Payable Notes payable, which are unsecured, consist of the following as of October 31, 2011 and July 31, 2011: Notes Payable Consist of the Following at: October31, 2011 July31, 2011 Note payable to Ambeon Corporation, a related party by virtue of common ownership, bearing interest at 5% per annum. $ $ Total notes payable Less current portion Due to third party Long-term notes payable $ $ NOTE 9 – Income Taxes The consolidated income tax expense for the years ended July 31, 2011 and 2010 was determined based upon estimates of the Company’s consolidated effective income tax rates for the years ending July 31, 2011 and 2010, respectively. The difference between the consolidated effective income tax rate and the U.S. federal statutory rate is primarily attributable to state income taxes, and the effect of certain permanent differences. FASB Topic 740, Accounting for Uncertainty in Income Taxes, prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Generally accepted accounting principles require that the Company recognizes in the financial statements a liability for tax uncertainty if it is more likely than not that the position will be sustained on an audit, based on the technical merits of the position. They also provide guidance on de-recognition, classification, interest and penalties, accounting in interim periods and disclosure. The Company has not recorded any liability for unrecognized tax benefits as of July 31, 2011. There have been no material changes in unrecognized tax benefits at October 31, 2011. The Company’s tax returns are subject to examination by federal, state and foreign taxing authorities. As of July 31, 2011, the statute of limitations for examining the Company’s federal income tax returns has not expired for the years ended July 31, 2006 through 2010. As of July 31, 2011, the statutes of limitation for tax examinations in the state of California have not expired for tax returns filed for the years ended July 31, 2006 through 2010.As of July 31, 2011, the statute of limitation for tax examinations in Taiwan have not expired for tax returns filed for the years ended July 31, 2006 through 2010. 16 Table of Contents We did not make any provision for income taxes in the three months ended October 31, 2011. Our effective tax rate takes into consideration federal and state minimum tax rates, foreign taxes and net operating loss (“NOL”) carry-forwards. The Company has accumulated NOLs of $1.45 million, which, if unutilized, will begin to expire in 2018. Future tax benefits, which may arise as a result of these losses, have not been recognized in these financial statements, and have been offset by a valuation allowance since there is no assurance that we will be able to utilize these NOLs. NOTE 10 – Commitments and Contingencies The Company leases its office and warehouse. The Company signed a new lease for its office and warehouse effective March 1, 2011 at a new location.The maturity date for the lease is May 2016. The minimum rental commitments under the lease are as follows: Year Ending July 31: Total $ The rent expense for the three months ended October 31, 2011 and 2010 was $15,194 and $15,600, respectively. NOTE 11 – Subsequent Events Management has evaluated all events that occurred after the balance sheet date through the date when these financial statements were issued to determine if they must be reported.Management of the Company has determined that there were no reportable subsequent events to be disclosed 17 Table of Contents ITEM 2. Management’s Discussion and Analysis of Plans of Operations Forward Looking Statements Statements in the following discussion and throughout this report that are not historical in nature are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. You can identify forward-looking statements by the use of words such as the words “expect,” “anticipate,” “estimate,” “may,” “will,” “should,” “intend,” “believe,” and similar expressions. Although we believe the expectations reflected in these forward-looking statements are reasonable, such statements are inherently subject to risk and we can give no assurances that our expectations will prove to be correct. Actual results could differ from those described in this report because of numerous factors, many of which are beyond our control. These factors include, without limitation, those described as “Risk Factors.” We undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this report or to reflect actual outcomes. The following discussion and analysis of our plan of operations should be read in conjunction with our financial statements and related notes appearing elsewhere in this report. This discussion and analysis contain forward-looking statements that involve risks, uncertainties and assumptions. Actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those presented under the heading of “Risk Factors” and elsewhere in this annual report. Acquisition and Reorganization On January 15, 2010, the acquisition of AmbiCom was completed, and the business of AmbiCom was adopted as our business. As such, the following Management Discussion is focused on the current and historical operations of AmbiCom, and excludes the prior operations of the Registrant. Overview AmbiCom is a designer and developer of wireless products focusing on Wi-Fi and Bluetoothâ applications for the medical and healthcare industry.AmbiCom purchases standard wireless products and designs and develops features and packaging to customize these products to their target OEM markets.The Company believes that there are unique opportunities as a result of the sheer size of the wireless healthcare market and the Company’s innovative approach and exemplary customer service.AmbiCom will also continue to develop and explore solutions for non-healthcare applications although these are not material at present. On August 30, 2011, Kenneth Cheng resigned as the Company’s President, as a member of the Board of Directors, and all other positions with the Company’s subsidiaries. On October 19, 2011 the Company effectuated a one-for-eight reverse split of its shares, effective September 8, 2011. The reverse decreased the total authorized, issued and outstanding common shares and Series B Preferred Convertible Stock by the same one-for-eight ratio as well as amended the par value per share from $0.001 to $0.008.The total authorized common shares decreased from 1,000,000,000 to 125,000,000. On October 31, 2011 the Company entered into an Investment Agreement and a Registration Rights Agreement with Kodiak Capital Group, LLC (the "Investor") to purchase up to $1,000,000 of the company's common stock.Upon Registration, the Company may obtain capital in increments of up to $25,000 as working capital is needed.The facility sets the purchase price at 80% of the volume weighted average over five consecutive trading days. 18 Table of Contents Results of Operations The following table sets forth, for the periods indicated, certain financial data as a percentage of total revenue: Three Months Ended October 31, Sales % % Cost of sales % % Gross profits % % OPERATING EXPENSES Depreciation % % Professional fees % % Selling and general expenses % % Total operating expenses % % Income (loss) from operations -330.6 % % Other income (expense) Other income and expense, net % % Interest expense, net -2.1
